COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
                                                                              )
                                                                              )
                                                                              )
                                                                              )              No.  08-04-00258-CV
                                                                              )
IN RE:  SYLVIA PADILLA ALVARADO           )                   AN ORIGINAL
                                                                              )
                                                                              )     PROCEEDING IN MANDAMUS
                                                                              )
                                                                              )
                                                                              )
 
MEMORANDUM  OPINION  ON 
WRIT  OF  MANDAMUS
 
Relator, Sylvia Padilla Alvarado, filed a petition for writ
of mandamus and a motion for emergency relief. 
See Tex.R.App.P. 52.1 & 52.10.  Prior to the Court taking action on the
motion for emergency relief or petition for writ of mandamus, Relator filed a motion to withdraw the motion and petition
because a change in circumstances made mandamus relief unnecessary.  The motion to withdraw is granted and the
motion for emergency relief is denied as moot. 
See Tex.R.App.P. 52.10(a).  This original proceeding is dismissed.  See Tex.R.App.P. 52.8(a).
 
 
September
9, 2004
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 3
Barajas, C.J., Larsen, and Chew, JJ.